Citation Nr: 0309383	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  96-35 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Determination of a proper initial rating for a psychiatric 
disorder, characterized as depression and anxiety neurosis, 
currently unevaluated.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1955, and from January 1957 to January 1968.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
veteran's attempt to reopen a previously denied claim for 
service connection for a psychiatric disorder.  Upon receipt 
of the veteran's timely appeal, the Board adjudicated the 
issue of whether new and material evidence had been submitted 
to reopen a previously denied claim for service connection 
for a psychiatric disorder, to include anxiety neurosis.  

By a decision dated March 10, 2003, the Board granted the 
veteran's claim to reopen, and also granted service 
connection for a psychiatric disorder, to include depression 
and an anxiety neurosis.  After the decision was rendered, 
however, it was subsequently determined that the veteran's 
now service-connected psychiatric disability could not be 
properly evaluated based on the current evidentiary record.  
Accordingly, it was recommended that the case be remanded 
back to the RO in order that a proper initial disability 
rating could be determined following additional development.  
The Board has considered that recommendation, and agrees that 
the RO may be best able to determine the veteran's current 
level of disability arising from his now service-connected 
psychiatric disorder with anxiety neurosis and depression.  


REMAND

As noted, by a decision of March 10, 2003, the Board granted 
the veteran's claim for a psychiatric disorder to include 
anxiety neurosis and depression.  In that decision, it was 
determined that the veteran's service medical records 
disclosed that he suffered from what was generally diagnosed 
as an anxiety neurosis and from depression during his active 
service, and that he was found to suffer from such disorders 
following service.  Accordingly, on the basis of the 
objective medical evidence showing that the veteran had 
incurred a psychiatric disorder manifested by anxiety 
neurosis and depression in service, and that he was shown to 
suffer from such disorders after service, service connection 
was established.  

In addition to anxiety neurosis and depression, the veteran 
has, however, also been shown to suffer from a number of 
other psychiatric disorders following service.  Such 
disorders include chronic alcohol abuse, paranoid 
schizophrenia, major affective disorder, manic depression, 
passive-aggressive personality disorder, and possible 
Alzheimer's dementia.  It is unclear as to whether or not any 
of the above-named psychiatric disorders other than anxiety 
neurosis or depression were incurred in or as a result of the 
veteran's active service, and the various medical opinions 
offered in that regard often appear to be contradictory.  In 
any event, the Board finds that the evidentiary record is 
insufficient to determine the extent to which the veteran's 
service-connected psychiatric disorder, manifested by anxiety 
neurosis and depression, results in functional impairment for 
rating purposes.  Accordingly, further development of the 
case is necessary.  

The veteran should be scheduled to undergo a VA rating 
examination, conducted by a board-certified psychiatrist, to 
determine the nature and severity of his service-connected 
psychiatric disorder, manifested by anxiety neurosis and 
depression.  In that regard, following completion of a 
thorough psychiatric examination to include any indicated 
studies and/or tests, the examiner is requested to indicate 
what psychiatric disorders are present, and the extent to 
which the veteran experiences functional impairment as a 
result of his service-connected psychiatric disorder, 
manifested by anxiety neurosis and depression.  In the event 
that the symptomatology resulting from the service-connected 
psychiatric disability cannot be distinguished from any other 
diagnosed psychiatric disorders not found to be incurred in 
or as a result of the veteran's active service, the examiner 
should so state.  If the symptomatology or degree of 
functional impairment caused by the veteran's various 
diagnosed psychiatric disorders cannot be distinguished from 
one another, the examiner should so state.  The examiner 
should also be directed to assess whether or not the veteran 
is competent to manage his own funds or monies arising from 
the award of VA benefits.  

Upon completion of the foregoing, the RO should adjudicate 
the issue of determination of a proper initial rating for the 
veteran's service-connected psychiatric disorder, manifested 
by anxiety neurosis and depression, giving all due 
consideration to the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for his diagnosed psychiatric 
disorders dating from September 1996.  
After obtaining any necessary 
authorization, any identified treatment 
records should be obtained and associated 
with the claims file.  If no additional 
records have been identified or are 
otherwise unavailable, the RO should so 
indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by a board-certified 
psychiatrist, to determine the nature and 
severity of his service-connected 
psychiatric disability.  The veteran's 
claims folders must be made available to 
the examiner in advance of the scheduled 
examination.  As noted, the veteran has 
been service connected for a psychiatric 
disorder, manifested by an anxiety 
neurosis and depression.  After 
conducting a thorough review of the 
relevant clinical treatment records, and 
after conducting a thorough clinical 
examination, to include any indicated 
studies and/or tests, the examiner is 
requested to offer an opinion as to the 
extent to which the veteran experiences 
functional impairment due to his service-
connected psychiatric disorder, 
manifested by anxiety neurosis and 
depression.  To that end, the examiner is 
requested to offer an Axis V Global 
Assessment of Functioning (GAF) score 
indicating such degree of impairment 
resulting from anxiety neurosis and 
depression.  In assessing the veteran's 
psychiatric disability, the examiner is 
requested to indicate whether or not any 
other psychiatric or related disorders 
are present, and to indicate the extent 
to which the veteran is functionally 
impaired as a result of those disorders, 
if any.  In the event that the veteran is 
found to suffer from psychiatric 
disorders other than anxiety neurosis and 
depression, and it cannot be determined 
whether or not those disorders were 
incurred in or as a result of the 
veteran's active service, or if the 
symptomatology relating to those 
disorders cannot be distinguished from 
the service-connected anxiety neurosis 
and depression, the examiner should so 
indicate.  A full rationale for any 
opinions offered must be included in the 
typewritten examination report.  

3.  The RO should then adjudicate the 
issue of determination of a proper 
initial rating for a psychiatric 
disorder, manifested by anxiety neurosis 
and depression, on the basis of all 
available evidence.  If the benefit 
sought is not granted, or if the veteran 
is unsatisfied with his assigned 
disability evaluation, he and his 
representative should be provided with a 
statement of the case, and be advised of 
all appellate procedures in addition to 
being afforded an opportunity to respond 
before the case is returned to the Board 
for any further review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of the case with respect to the degree of severity 
of the veteran's now service-connected psychiatric disorder 
with anxiety neurosis and depression at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




